UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 555 Taxter Road Suite 175 Elmsford, NY 10523 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - March 31, 2010 (Unaudited) Identifier COMMON STOCKS - 97.78% Shares Value Administrative and Support Services - 4.04% CTRP Ctrip.com International Ltd. - ADR*^ $ IILG Interval Leisure Group, Inc.*^ ID L-1 Identity Solutions, Inc.* MANT ManTech International Corporation - Class A* Amusement, Gambling, and Recreation Industries - 0.37% DIS The Walt Disney Co.^ Asset Management - 0.84% URB/A CN Urbana Corp. - Class A* GROW US Global Investors, Inc. - Class A^ WSDT WisdomTree Investments,Inc.*^ Broadcasting (except Internet) - 5.33% LBTYK Liberty Global, Inc. - Series C* SNI Scripps Networks Interactive - Class A SIRI Sirius XM Radio, Inc.*^ Cable TV - 1.06% TWC Time Warner Cable,Inc.^ Computer and Electronic Product Manufacturing - 5.81% AAPL Apple, Inc.* EMC EMC Corporation* JDSU JDS UniphaseCorporation* NTAP NetApp,Inc.* QCOM QUALCOMM Inc. Credit Intermediation and Related Activities - 4.46% AXP American Express Company BR Broadridge Financial Solutions, Inc. MA Mastercard, Inc. - Class A^ NTRS Northern Trust Corp.^ STT State Street Corporation TREE Tree.com, Inc.*^ WU The Western Union Company Data Processing, Hosting and Related Services - 0.57% ACXM AcxiomCorporation* CSGP CoStar Group, Inc.*^ Defense - 2.45% CACI CACI International, Inc. - Class A* Educational Services - 0.39% APOL Apollo Group, Inc. - Class A* EDU New Oriental Education & Technology Group,Inc. - ADR*^ European Exchanges - 0.27% DB1 GR Deutsche Boerse AG Funds, Trusts, and Other Financial Vehicles - 0.20% HHH Internet HOLDRs Trust^ Global Exchanges - 5.95% 388 HK Hong Kong Exchanges & Clearing Limited JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. SGX SP Singapore Exchange Limited Holding Company - 6.03% GBLB BB Groupe Bruxelles Lambert S.A. GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* 27 IEP Icahn Enterprises LP LUK Leucadia National Corporation* Hotels, Restaurants & Leisure - 0.61% 200 HK Melco International Development Limited* Management of Companies and Enterprises - 0.19% SATS EchoStar Corporation - Class A* Motion Picture and Sound Recording Industries - 10.79% DWA DreamWorks Animation SKG, Inc. - Class A* NFLX Netflix,Inc.*^ SINA SINA Corporation* TWX Time Warner,Inc. WMG Warner Music Group Corp.* Nonstore Retailers - 4.01% EBAY eBay, Inc.*^ HSNI HSN, Inc.* IACI IAC/InterActiveCorp* OSTK Overstock.com, Inc.*^ SOHU Sohu.com Inc.*^ BID Sotheby's^ Other Exchanges - 1.22% ASX AU ASX Ltd. FTIS LI Financial Technologies (India) Ltd. - GDR NZX NZ NZX Ltd.* Other Information Services - 7.04% BIDU Baidu.com, Inc. - ADR* EXPE Expedia, Inc.^ GOOG Google Inc. - Class A*^ NTES NetEase.com Inc. - ADR* Performing Arts, Spectator Sports, and Related Industries - 0.00% LYV Live Nation Entertainment, Inc.* Prepackaged Software - 0.67% CHKP Check Point Software Technologies Ltd.*^ Professional, Scientific, and Technical Services - 9.06% JRJC China Finance Online Company - ADR* CTSH Cognizant Technology SolutionsCorporation - Class A* INFY Infosys Technologies Limited - ADR^ ICGE Internet Capital Group, Inc.*^ MWW Monster Worldwide, Inc.*^ MCO Moody's Corporation^ PCLN Priceline.com Incorporated*^ RBA Ritchie Bros. Auctioneers, Incorporated^ SAPE Sapient Corporation UNTD United Online, Inc. VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Publishing Industries (except Internet) - 15.10% SSP The E.W. Scripps Company - Class A*^ MFE McAfee, Inc.* MSFT Microsoft Corp. RISK Riskmetrics Group Inc.*^ ROVI RoviCorporation* SYMC SymantecCorporation* WPO The Washington Post Company - Class B Rental and Leasing Services - 1.53% CDCO Comdisco Holding Company, Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.83% CLE LN Climate Exchange PLC* CME CME Group, Inc. CLST LN Collins Stewart plc ICE IntercontinentalExchange Inc.* LAB LaBranche & Co. Inc.* MKTX MarketAxess Holdings,Inc.^ TLPR LN Tullett Prebon plc Special Purpose Entity - 0.00% ADPAO Adelphia Contingent Value Vehicle CVV Servies ACC-4 Int*+ 0 ADPAL Adelphia Recovery Trust Ser ACC-6 E/F Int*+ Telecommunications - 2.84% CHU China Unicom (Hong Kong) Limited - ADR 215 HK Hutchison Telecommunications Hong Kong Holdings Limited 2332 HK Hutchison Telecommunications International Limited* SNSH Sunshine PCS Corporation - Class A* U.S. Equity Exchanges - 1.97% NDAQ The Nasdaq OMX Group* NYX NYSE Euronext Warehousing and Storage - 0.15% IRM Iron Mountain Incorporated^ TOTAL COMMON STOCKS (cost $69,408,397 ) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ 0 006ESC958 Adelphia Communications Corp. Preferred*+ 0 TOTAL ESCROW NOTES (cost $0 ) 0 RIGHTS - 1.34% Shares Rental and Leasing Services - 1.34% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00#*^ TOTAL RIGHTS (cost $3,253,775) SHORT-TERM INVESTMENTS - 1.88% Money Market Funds - 1.88% FIUXX First American Prime Obligations Fund - Class I, 0.00%b TOTAL SHORT-TERM INVESTMENTS (cost $2,062,143) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 16.16% Investment Companies - 16.16% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $17,701,938) TOTAL INVESTMENTS - 117.16% (cost $92,426,253)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2010.Total loaned securities had a market value of $17,061,446 at March 31, 2010. # - Contingent value right (contingent upon profitability of company). + - Security is considered illiquid. The aggregate value of such securities is $5,366 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2010. ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2010 was as follows@: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Valuation Accounting Standards at March 31, 2010 Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Portfolio's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $ — $ $ Escrow Notes — — —
